Citation Nr: 0218185	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  97-18 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hair loss due to 
an undiagnosed illness.

2.  Entitlement to an increased initial disability rating 
for joint pain, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an effective date earlier than October 
4, 1996 for the grant of service connection for joint 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from July 1989 to April 
1992, with service in Southwest Asia from August 1990 to 
March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's claim 
for service connection for hair loss due to an undiagnosed 
illness, and from an August 2000 rating decision which 
granted the veteran's claim for service connection for 
joint pains, and assigned a disability rating of 20 
percent to this disability, effective October 4, 1996.  
The veteran filed a timely appeal to the denial of service 
connection for hair loss, as well as to the initial 
disability rating and effective date assigned by the RO 
for his service-connected joint pain.

The Board observes that the veteran also appealed the RO's 
assignment of an effective date of October 4, 1996 for the 
grant of service connection for joint pain, claiming that 
the effective date should be in November 1994, the date of 
VA's receipt of the veteran's initial claim for service 
connection for joint pain.  However, in his VA Form 9 
substantive appeal, received by VA in October 2000, the 
veteran stated that "in a decision rating on 3-6-97 your 
office states that I did not claim on my application for 
joint pain, which I think I did, I would like to know if 
your office could send me a copy of that application, to 
show proof if I did or not.  If I did not then I will take 
the date of 10-96 for the back pay for my joint pain."

In October 2000, the RO forwarded to the veteran a copy of 
his original claim for service connection, filed with VA 
in November 1994.  The RO stated (and a Board review of 
this application confirms) that the veteran did not claim 
entitlement to service connection for joint pain on his 
original application.  The RO then observed that "You 
indicated that you will accept date of claim October 4, 
1996 if you did in fact not claim service connection for 
joint pain.  As you can see by the evidence of record, 
this was not claimed on your original application.  
Therefore, we have withdrawn your appeal on earlier 
effective date for service connection for joint pain."  
The veteran has not disagreed with this withdrawal in the 
two years since the RO's action.  Therefore, the issue of 
an effective date earlier than October 4, 1996 for the 
grant of service connection for joint pain is not before 
the Board at this time.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  The evidence does not indicate that the veteran 
suffers from abnormal hair loss.

3.  The veteran's joint pain is manifested by episodic, 
daily widespread musculoskeletal pain, with exacerbations 
often precipitated by overexertion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hair loss due to an undiagnosed illness have not been met.  
38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159).

2.  The schedular criteria for an initial disability 
evaluation in excess of 20 percent for joint pain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 
4.10, 4.40, 4.71a, Diagnostic Code 5025 (2002); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

Among its other provisions, the VCAA redefines the 
obligation of VA with respect to the duty to assist.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  First, VA has a 
duty to notify the veteran and his representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his or her claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  

In the present case, the Board concludes that VA's 
redefined duty to assist and duty to notify have been 
fulfilled to the extent practicable.  The Board finds that 
the veteran was provided adequate notice as to the 
evidence needed to substantiate his claims, as well as 
notice of the specific legal criteria necessary to 
substantiate his claims.  The Board concludes that 
discussions as contained in the initial rating decisions 
dated in March 1997 (hair loss) and August 2000 (joint 
pain), in the statements of the case (SOCs) issued in July 
1997 (hair loss) and September 2000 (joint pain), in the 
supplemental statements of the case (SSOCs) issued in July 
1998, August 2000 and August 2002, and in correspondence 
to the veteran have provided him with sufficient 
information regarding the applicable regulations regarding 
the evidence necessary to substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter 
to the veteran dated in February 2001, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  The 
RO described the evidence needed to establish the 
veteran's claims, and specifically identified what 
evidence was needed from the veteran versus what evidence 
VA would attempt to procure.  The Board finds, therefore, 
that such documents are in compliance with the VA's 
revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their 
statements and submissions of evidence that they 
understand the nature of the evidence needed to 
substantiate the veteran's claims.  As the RO has 
completely developed the record, the requirement that the 
RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  The Board concludes 
that VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at 
this time, all relevant facts have been properly developed 
with respect to the issues on appeal, and that all 
relevant evidence necessary for an equitable resolution of 
these issues has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, post-service VA outpatient treatment notes and 
examination reports, including a medical opinion regarding 
the nature, extent and etiology of any hair loss disorder 
suffered by the veteran, statements from the veteran's 
wife and parents, and several personal statements made by 
the veteran in support of his claims.  The RO has obtained 
all pertinent records regarding the issues on appeal and 
has effectively notified the veteran of the evidence 
required to substantiate his claims.  The Board is not 
aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran regarding 
the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burden on 
VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts 
to assist the veteran in attempting to substantiate his 
claims and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

I.  Persian Gulf War Undiagnosed Illness Claim

Pertinent Laws and Regulations 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting 
in a current disability was incurred in or aggravated 
coincident with service in the Armed Forces.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Savage v. Gober, 10 Vet. App. 
488, 497 (1997).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence is required to support this issue.  See Epps, 
supra.; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
This burden may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  See Epps, supra; Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which, 
under the case law of the United States Court of Appeals 
for Veterans Claims (Court), lay observation is competent.  
If the chronicity provision is not applicable, a claim may 
still be established on the basis of § 3.303(b) if the 
condition observed during service or any applicable 
presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to 
compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, 
or combination of undiagnosed illnesses, that became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a prescribed 
presumptive period following such service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  38 C.F.R. § 3.317, as amended by 
62 Fed. Reg. 23, 139 (2001).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States 
Code, to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or 
more signs or symptoms, provided that such disability 
became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent 
or more not later than December 31, 2001, and by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.

Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to:  
fatigue, signs or symptoms involving skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, 
and menstrual disorders.

However, compensation shall not be paid under this section 
if any of the following is the case:  there is affirmative 
evidence that an undiagnosed illness was not incurred 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition 
or event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater 
of operations during the Persian Gulf War and the onset of 
the illness; or there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.

Factual Background

Evidence relevant to the veteran's claim for service 
connection for hair loss due to an undiagnosed illness 
includes the veteran's service medical records, which are 
completely negative for any evidence any reported 
complaints or diagnoses of, or treatment for, hair loss.

In addition, the medical evidence from the years 
immediately following the veteran's discharge from service 
in April 1992 including extensive VA outpatient treatment 
notes, VA examination reports, and Persian Gulf Registry 
Examination in September 1994, fail to indicate any 
complaints of hair loss, or any diagnosis of such a 
disorder.

The veteran has submitted several lay statements in which 
he mentioned suffering from unspecified "hair loss."  In 
addition, in October 1996 VA received a statement from the 
veteran's parents indicating that the veteran "has lost a 
lot of his chest hair, he is losing his hair and eye 
lashes."

In July 1999, the Board remanded the veteran's claim to 
the RO for further development.  Specifically, the Board 
observed that while the veteran had submitted several lay 
statements in support of his claim for service connection 
for hair loss due to an undiagnosed illness, but that 
there was no medical evidence of record evaluating this 
claim or determining whether any hair loss disorder was 
related to service.  Therefore, the Board remanded the 
veteran's claim to the RO with instructions that the 
veteran be scheduled for a dermatological examination to 
determine the nature and extent of any hair loss found to 
be present.  The Board also instructed the RO to ask the 
examiner to opine whether a diagnosis of a hair loss 
disorder could be made, and, after reviewing the veteran's 
claims file, whether such diagnosis was at least as likely 
as not related to the veteran's military service.

In response, the veteran underwent a VA fee-basis by a 
dermatologist in private practice.  This examiner recorded 
the veteran's complaints of hair loss from his chest and 
upper and lower extremities for approximately the past 8 
years.  He also indicated that the veteran reported that 
he had first noticed this problems after returning from 
Saudi Arabia where he served during the Persian Gulf War.  
The veteran stated that after returning from Saudi Arabia, 
his wife noticed that the hair on his chest, arms and legs 
fell out easily, and that he had red bumps on his chest 
and trunk intermittently.  

On physical examination, there were no bald spots, no 
focal loss of hair and no alopecia.  The veteran related 
that he was not concerned about his hair loss, but that he 
was suffering from other symptoms of Gulf War syndrome.  
The veteran indicated that he had no history of any 
thyroid disorders, and that a recent thyroid examination 
three months earlier found his thyroid to be normal.  He 
also reported that he did not have any preceding major 
illnesses prior to his hair falling out.

Examination of the veteran's skin revealed a normal 
pattern of male hair distribution.  There were no primary 
lesions or alopecia of the chest, axilla, arms, abdomen, 
back, legs or pubic area.  The examiner assessed a 
complaint of hair loss, with no physical or historical 
evidence of alopecia, and commented that a normal male 
pattern hair distribution was noted on examination.  He 
also rendered a diagnosis of folliculitis, and stated that 
"I do not believe that the folliculitis is a cause of the 
patient's subjective complaint of hair loss."

In an addendum at the bottom of this report, the examiner 
reported that he had reviewed the veteran's VA chart, and 
noted the prior diagnoses of folliculitis, purpura and 
acne in recent years.  

In April 2000, this dermatologist submitted a follow-up 
opinion to his November 1999 report.  He commented that 
the RO had asked him to opine as to whether it was at 
least as likely as not that any currently hair 
loss/disorder was etiologically related to the veteran's 
military service.  He stated that there was no evidence 
that the veteran's subjective complaint of hair loss was 
etiologically related to his military service.  He further 
indicated that, as noted in his previous examination 
report, there was no objective evidence of any hair loss.




Analysis

Following a review of this evidence, the Board finds that 
while the veteran has reported subjective complaints of 
excessive hair loss, the evidence fails to indicate that 
such reports have ever been confirmed on examination, or 
that the veteran has received a current diagnosis of any 
hair loss disorder.  In this regard, the Board notes that 
while the veteran articulated subjective complaints of 
excessive hair loss at the time of the November 1999 VA 
examination and has presented lay statements as evidence 
of "objective indications of chronic disability," as 
contemplated by 38 C.F.R. § 3.317(a), the Board cannot 
dismiss the medical evidence of record which have been 
consistently negative for any evidence of an actual 
disorder manifested by such symptomatology.  Indeed, the 
examiner who performed the November 1999 VA examination 
specifically noted finding "no objective evidence of hair 
loss" on physical examination and diagnosed "no physical 
or historical evidence of alopecia." 

As a valid service connection claim requires medical 
evidence of a current disability, whether diagnosed or due 
to an undiagnosed illness, the veteran's claim for service 
connection for hair loss due to an undiagnosed illness 
must be denied.  The Court has held that "[i]n order for 
the veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which 
is attributable to such disease or injury."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. § 1110 (West 
1991).  In the absence of proof of a present disability 
there can be no valid claim.").

In deciding this claim, the Board observes that during the 
pendency of this appeal, a new law was passed which 
amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 1991 & Supp. 2001);  Veterans 
Education and Benefits Expansion Act of 2001, Public Law 
107-103, 115 Stat. 976 (2001).  These changes became 
effective on March 1, 2002.  Among other things, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include 
not only an undiagnosed illness, but also a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or 
symptoms.  38 U.S.C.A. § 1117(a)(2)(B) (West 1991 & Supp. 
2001).  Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991), where the law or regulation changes after a claim 
has been filed or reopened but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the appellant normally applies, absent 
Congressional intent to the contrary.  Thus, the Board 
must analyze the veteran's Persian Gulf War undiagnosed 
illness claim under the revised regulations as well.

The Board finds that, even under these new criteria, the 
veteran's claims for service connection for hair loss due 
to an undiagnosed illness must fail.  As noted above, the 
objective evidence of record fails to indicate that the 
veteran suffers from any abnormal hair loss upon which a 
grant of service connection could be granted.  Therefore, 
the Board finds that, even under the revised language of 
38 U.S.C.A. §§ 1117 and 1118, the veteran's claim for 
service connection for hair loss due to an undiagnosed 
illness must be denied.  Although it does not appear that 
the RO had an opportunity to address this regulation 
change, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of these new 
criteria in the first instance, as there is simply no 
objective evidence whatsoever of a current disability.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Increased Initial Disability Rating Claim

Pertinent Laws and Regulations

The veteran has claimed entitlement to an increased rating 
for his service-connected joint pain.  This is an original 
claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in August 2000.  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection 
to the present.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999), citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 
C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history").  This obligation was satisfied 
by the various examinations and treatment reports 
described below, and the Board is satisfied that all 
relevant facts have been properly and sufficiently 
developed.  In addition, in cases where the claim for a 
higher evaluation stems from an initial grant of service 
connection for the disability at issue, as here, "staged" 
ratings may be assigned if there is a material change in 
the degree of disability during the pendency of the 
appeal.  See generally Fenderson, 12 Vet. App at 119. 

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. 
§§ 4.20, 4.27.  See also Lendenmann v. Principi, 3 Vet. 
App. 345, 349-350 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Factual Background

In April 1998, the veteran underwent a VA joints 
examination. The examiner reported the veteran's claims 
file was available and had been reviewed.  At that time, 
the veteran complained of chronic aching, weakness, 
stiffness, and popping in all the joints of his body.  He 
indicated that he took no medications for treatment, but 
that he performed some self-designed physical therapy and 
exercises.  He reported no flare ups of joint disease, 
although he reported that his joints felt more stiff when 
it was about to rain and when it was damp out.  However, 
he indicated no other precipitating factors, and described 
no additional limitation of motion when his joints ached.  
He complained of increased pain in all of the joints in 
his back, knees ankles, shoulders and hips when walking.  
However, he related that he worked through this pain and 
ignored it.

On physical examination, the veteran exhibited a full 
range of  motion of the shoulders, elbows, wrists, hands, 
hips, knees, and ankles.  Lachman's test, McMurray test, 
anterior and posterior drawer sign and Tinel sign were all 
negative.  There was evidence of patellofemoral syndrome 
of the knees.  However, there was no pain on motion, and 
no evidence of additional limitation with pain flare-ups.  
There was no ankylosis or inflammatory arthritis.  The 
examiner rendered diagnoses of bilateral patellofemoral 
syndrome and diffuse arthralgias not otherwise specified.

The veteran underwent VA examinations of his spine, 
joints, hands and feet in September 1999.  The examiner 
indicated the veteran's claims file was available and had 
been reviewed. All of these examinations contained the 
same complaints, findings, and diagnosis.  Essentially, 
these examinations found a full range of motion of the 
spine, shoulders, elbows, wrists, fingers, hips, knees, 
ankles and feet.  There was no evidence of any soft tissue 
swelling, thickening or redness at the site of any of 
these joints.  Strength and sensation was normal 
everywhere, as were reflexes.  The sole area of complaint 
was a complaint of pain upon palpation of the right wrist.  
The examiner concluded that "The orthopaedic examination 
of his upper and lower extremities including his back was 
normal today except for pain and discomfort over the right 
wrist area."  He indicated that while the veteran had 
complaints of aches and pains and a popping sensation over 
all of his joints in all four extremities, no objective 
signs could be found in any of the joints of his upper or 
lower extremities or his back on examination.  He stated 
that the etiology of the veteran's aches and pains was 
unknown.

The veteran again underwent a VA joints examination in May 
2002.  The examiner reported the veteran's claims file was 
available and had been reviewed.  At the time of 
examination, the veteran complained of pain in the 
shoulders, elbows, wrists, hand and backs on an 
intermittent basis every day.  He also complained of 
swelling and discomfort when he used his joints a great 
deal.

On physical examination, the veteran again had full, pain-
free motion in the back, shoulders, elbows, wrists, 
fingers, hips, knees, ankles and feet.  Sensation, pulses, 
muscle strength and motor power were all normal, and there 
was no evidence of any soft tissue swelling, redness, 
increased warmth, deformity, nodules or atrophy.  The 
examiner's impression was of a chronic history of 
generalized joint pains involving the neck and back, 
shoulders, elbows, wrists, and hands for more than 10 
years, with no objective findings noted in any joint of 
the upper or lower extremity, neck or back on examination.  
The examiner also concluded that there was no evidence of 
any neurological deficits, radiculopathy, arthritis or 
rheumatoid arthritis, and noted that recent bloodwork was 
negative for rheumatoid arthritis and x-rays of his back 
and elbows were all normal.  He noted that a recent EMG 
had shown evidence of carpal tunnel syndrome bilaterally, 
although this was of recent origin and felt to not be 
related to service.  The examiner rendered a diagnosis of 
a history of chronic arthralgia and myalgias over his 
extremities since 1990 or 1991, with normal x-rays, 
bloodwork, and physical examination of all joints.

The veteran's claims file also contains a significant 
amount of VA outpatient treatment notes dated from the 
time of the veteran's discharge in 1992 until the present.  
These notes indicate numerous complaints of various joint 
pains, with generally normal findings on physical 
examinations and x-rays.  In addition, both the veteran 
and his wife have submitted statements which reference the 
veteran's joint pain.

In this case, the veteran's joint pain has been rated as 
20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025, pursuant to which the 
severity of fibromyalgia is evaluated.  Under this code, a 
20 percent rating is warranted for fibromyalgia, with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like symptoms, which are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A 40 
percent rating is warranted when the fibromyalgia 
manifestations listed above are constant, or nearly so, 
and are refractory to therapy.

Analysis

A review of the evidence detailed above reveals that the 
veteran has consistently complained of widespread multi-
joint pain over the past several years.  While the veteran 
has also reported significant fatigue, sleep disturbance, 
and depression, these symptoms have generally been 
attributed to his psychiatric problems, including a mood 
disorder and a personality disorder.  In any case, the 
Board finds that the veteran's reported widespread 
musculoskeletal pain, while present on a daily basis, is 
episodic, and is often precipitated by events such as 
overexertion.  Indeed, as recently as May 2002 the veteran 
himself reported that he suffered from daily joint pain 
but that it was only "intermittent," not constant, and 
that he suffered from worsening symptoms, including 
swelling and discomfort, when he used his joints a great 
deal, i.e., on overexertion.  

Conversely, the Board finds that, based on this evidence, 
the veteran's fibromyalgia manifestations are not 
constant, or nearly so, and that a 40 percent rating is 
thus not warranted.

The Board acknowledges that the veteran has repeatedly 
complained of multiple joint pain, and is indeed service 
connected for this problem.  However, in light of the 
consistent and repeated medical findings of no evidence of 
any pain on motion by all examiners, and the finding of no 
additional limitation of functioning on flare-ups of pain 
at the time of examination in April 1998, the Board finds 
that consideration of pain as evidence of functional loss 
does not result in assignment of a higher evaluation.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

The Board has also considered whether the veteran is 
entitled to a higher rating under the provisions of other 
related codes.  However, in light of the lack of any 
objective evidence of any functional impairment, such as 
limitation of motion or decreased use of any joint, the 
Board finds that an evaluation under any other code would 
not result in a higher disability rating.

In reaching the foregoing decisions to deny an increased 
rating for the disability at issue, the Board has also 
given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (2002), as discussed by the RO in 
the SSOC issued in August 2002.  In this regard, however, 
the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  
See 38 C.F.R. § 3.321.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have 
an adverse effect upon employment, as noted by the 
veteran, it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the Rating Schedule, the 
Board concludes that a grant of an increased evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted. 








ORDER

Service connection for hair loss due to an undiagnosed 
illness is denied.

An initial disability rating in excess of 20 percent for 
joint pain is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

